Citation Nr: 1758649	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to service connection for right knee disability.

4. Entitlement to a compensable rating for right ear otitis media. 


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In its January 2016 and March 2017 decisions, the Board remanded the issues of service connection for a right knee disability, service connection for a right shoulder disability, and entitlement to a compensable rating for right ear hearing loss for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. The hearing transcript is associated with the record.

Service connection for right ear otitis media and otalgia was granted by a March 2017 Board decision, and the RO and rated the issue as non-compensable in an April 2017 rating decision. Correspondence received from the Veteran's representative dated May 2017 contends that the Veteran is instead entitled to a compensable rating for right ear otitis media. The Board finds that this correspondence essentially constitutes a Notice of Disagreement with the RO's rating decision. The RO has not, however, provided the Veteran with a statement of the case for his claim. Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a right knee disability and entitlement to a compensable rating for right ear otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that a right shoulder disability preexisted the Veteran's active duty service, and clear and unmistakable evidence demonstrates that this disability was not aggravated during service beyond the normal progress of the disorder.

2. The Veteran does not have sufficient hearing loss in either ear to be considered a compensable disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2. The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated September 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Neither the Veteran nor his representative has alleged any deficiencies with regard to the examinations afforded to the Veteran. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 
The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Right Shoulder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service; (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304 (b) ("Only such conditions as are recorded in examination reports are considered as noted"). If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation. Wagner, 370 F.3d at 1096. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened").

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

The Veteran claims that his right shoulder disability, which pre-existed service, was aggravated by his duties in service. He further contends that his right shoulder disability worsened as a result of his service.

Service treatment records reveal that during a May 1979 service entrance examination, the Veteran reported a right shoulder that had been painful for the past seven to eight years prior to the examination date. The Veteran described intermittent pain as of the previous two to three months. The Veteran reported he suffered from arthritis, was taking aspirin for relief, and had no recent shoulder trouble while doing manual labor. The examiner found the Veteran's right shoulder had full range of motion without pain or crepitation, no effusion of the shoulder, no inflammation or tenderness, no atrophy or shoulder girdle. The examiner further found no trigger areas over the shoulder and no relaxation of the capsule or ligaments. Finally, the examiner opined that the Veteran would have no trouble with sustained strenuous activity. The November 1983 service discharge examination found the Veteran's right shoulder to be normal; however, the Veteran reported occasional tenderness in his shoulder. 

In July 1997 the Veteran complained of joint pain and soreness of the shoulders. His private physician noted the Veteran had good mobility but with discomfort, continued pain, and soreness of the right shoulder with bursitis type symptoms including some pain and tenderness with extreme movement and exertion. Additional medical treatments are cumulative for reports of shoulder pain and discomfort. 

A June 2013 VA examination records the Veteran's report of right shoulder pain that began prior to service, discomfort carrying more than fifty pounds while in service, and current shoulder pain and tenderness in the anterior and posterior medial shoulder. The Veteran also reported flare-ups with repetitive lifting or lifting greater than twenty-five pounds, which result in required rest and treatment with hydrocodone for twenty-four hours. The examiner found the right shoulder had normal flexion both before and after repetitive use testing. The examiner noted pain on use of the right shoulder, but noted no limitation of use, no functional impairment, no guarding, no ankylosis, no rotator cuff conditions, no history of instability, no impairment of the clavicle or scapula, no tenderness or palpation of the AC joint, and no evidence of joint replacement or surgery. The examiner did make a finding of arthritis in the right shoulder and opined that this impacted the Veteran's ability to work. Finally, the examiner opined that the Veteran's right shoulder existed prior to service and was not aggravated beyond the normal progression by service. 

An addendum medical opinion dated December 2014 opined that the mild degenerative changes in the right shoulder and the claimed condition of right shoulder disability clearly and unmistakably existed prior to service and were not the result of aggravation beyond the natural progression of the prior existing shoulder condition. As rationale, the examiner stated that mild degenerative changes found forty years after symptoms began in a shoulder are to be expected.

After reviewing the evidence of record, the Board finds that the Veteran's right shoulder disability clearly and unmistakably preexisted service. All of the service treatment records pertaining to the Veteran's right shoulder disability, which include service treatment records from May 1979 and November 1983, reference the Veteran's prior right shoulder pain and tenderness, which occurred before the Veteran entered service. Similarly, the Veteran has also conceded that his shoulder disability preexisted service, both in the May 1979 service entrance examination and in his November 1983 service discharge examination. Further, on reviewing the entirety of the record, the December 2014 VA examiner reached the same conclusion. Therefore, the Board finds that the Veteran's right shoulder disability clearly and unmistakably preexisted service.

The evidence also demonstrates that the Veteran's right shoulder disability clearly and unmistakably was not aggravated by service. While the Veteran was in service, he reported right shoulder pain but no other symptoms of a right shoulder disability. Post-service medical treatment records record the Veteran's complaints of right shoulder pain but do not reflect symptomatology of any other right shoulder disability complaints. The June 2013 VA examination report reflects the Veteran's reports of right shoulder pain but otherwise found the right shoulder to be normal and without further symptomatology. In this context, the most probative evidence consists of the VA examiner's opinions, which found that the Veteran's pre-existing right shoulder disability was clearly and unmistakably not aggravated during active service. The December 2014 VA addendum opinion considered the nature of the Veteran's in-service complaints, the absence of any complaints or treatments between the Veteran's separation from service and the time he sought post service treatment for his right shoulder, the finding of a normal right shoulder and normal x-rays during service, and the finding of a normal right shoulder during his June 2013 VA examination. The examiner also considered the Veteran's lay statements in view of the entirety of the record but nevertheless reached the conclusion that his preexisting right shoulder disability was clearly and unmistakably not aggravated by service. Thus, because the examiner's opinion contained clear conclusions connected to supporting data by a reasoned analysis, the opinion is highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran reports that his right shoulder disability was aggravated by his duties in service. The Veteran is clearly competent to testify to symptoms of pain that he experienced in service as such facts are within his personal observation. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, his perception of the effect of his in-service duties on the aggravation of his shoulder disability must be viewed in light of the medical evidence of record, which objectively found that the right shoulder disability clearly and unmistakably was not aggravated during active service. In light of the well-reasoned opinions of VA medical professionals discussed above, the Board finds that the lay evidence is outweighed by this other evidence of record.

The Veteran has been diagnosed with right shoulder arthritis which may be service-connected under 38 C.F.R. § 3.303 (b) or based upon a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. Notably, arthritis was first formally diagnosed in June 2013, which is not within one year of service discharge. The Veteran reports chronic right shoulder pain since active service in 1979; however, as noted above a VA examiner found that a right shoulder disability clearly and unmistakably existed prior to service and was not aggravated during the Veteran's service. This examiner's opinion holds greater probative weight than the lay observations of chronic pain since active service as the VA examiner has greater training and expertise than the Veteran in determining whether the Veteran's right shoulder disability is proximately due to, or aggravated by, service.

As the Board finds that the Veteran's right shoulder disability clearly and unmistakably both existed prior to service and was not aggravated beyond its natural progression by any in-service event, injury, or illness, service connection is not warranted based upon continuity of symptomatology under 38 C.F.R. § 3.303 (b) or on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Hearing Loss

The Veteran is seeking a compensable disability rating for service-connected bilateral hearing loss. In his July 2011 claim for increased rating, he asserts that his current hearing loss is more severe than his noncompensable rating represents. 

The Veteran's hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100. Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2016). Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85. 

Additionally, under 38 C.F.R. § 4.85 (c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 

A June 2013 VA audiological examination reflected right ear hearing thresholds from 35 decibels (dB) at 500 Hz, to 30 dB at 4000 Hz, and in the left ear from 25 dB at 500 Hz, to 35 decibels in the left ear at 4000 Hz. The 4-tone average hearing loss for the right ear was 34 dB and was 41 dB for the left ear. Maryland CNC speech recognition scores were 92% for the right ear and 88% for the left ear.

An April 2016 VA audiological examination disclosed right ear hearing thresholds from 30 dB at 500 Hz, to 40 dB at 4000 Hz, and in the left ear from 30 dB at 500 Hz, to 45 decibels in the left ear at 4000 Hz. The 4-tone average hearing loss for the right ear was 33 dB and was 40 dB for the left ear. Speech recognition scores were not given. The VA examiner notated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of pure tone average and word recognition scores inappropriate.

Charting these audiological scores against Table VI is not appropriate in light of the VA examiner's assessment regarding the speech recognition scores. See 38 C.F.R. § 4.85 (c). Charting the results on Table VIa shows a Level I hearing acuity in the left ear and a Level I hearing acuity in the right ear. Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal. The June 2013 and April 2016 VA examinations were conducted in accordance with 38 C.F.R. § 4.85 (a), and they are highly probative. The audiometric findings, when applied to the above-cited rating criteria, show no more than a combination of Level I hearing acuity in each ear. The June 2013 Maryland CNC speech discrimination score does not meet the threshold minimum requirements of 38 C.F.R. § 3.385. The Board also observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86. Such results correspond to the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII. 

The Board acknowledges the lay assertions of the Veteran that his hearing loss warrants a compensable rating. It is clear that the Veteran's hearing loss is frustrating and has some impact on his quality of life. The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing. Nevertheless, as a lay person, he is not competent to establish the level of his hearing disability. As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a noncompensable rating. See Lendenmann, 3 Vet. App. at 349.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss. The VA audiology examinations highlighted above do not reveal audiological evaluations that would warrant a compensable rating. Thus, there is no reasonable doubt to be resolved. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted regarding the Veteran's claims for entitlement to service connection for a right knee disability and entitlement to a compensable rating for right ear otitis media.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has a right knee disability resulting from injury he sustained while playing basketball in service and that he has continued to experience right knee pain from that time to the present. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination for his claimed right knee disability.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a right knee disability. 38 U.S.C.A. § 5103A (West. 2014); Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any right knee disability found to be present. The examiner must provide a medical nexus opinion with respect to any right knee disability found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's right knee disability and must discuss the medical probabilities that any such right knee disability is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

As explained in the Introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim for a compensable rating for his right ear otitis media. Thus, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed right knee disability. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner must specifically discuss the Veteran's statements that symptomatology for his claimed right knee disability began in service and has continued to the present.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability. The examiner should opine as to the current nature and extent of the disability. The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. Following completion of the examination and review of the claims file, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was caused by or otherwise related to service. 

In addition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed right knee disability has been caused or aggravated by his other service-connected disabilities. Aggravation is defined as a worsening beyond the natural progression of the disability.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

4. In response to the Veteran's May 2017 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to a compensable rating for right ear otitis media. Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


